DETAILED ACTION
Claim Status
Claim 29 has been canceled. New claim 41 has been added. Claims 21-28 and 30-41 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10931616. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10931616 alone or in combination teach each and every limitation of claims 21-40 of the instant application.
For example, Claims 11 and 14 of U.S. Patent No. 10931616 teach claim 21 of the instant application.
Regarding claim 21 of the instant application, claims 11 and 14 of U.S. Patent No. 10931616 teaches a computer-implemented method comprising: as implemented by a user device comprising one or more computer processors configured to execute specific instructions, (Claim 11: A computer-implemented method comprising: as implemented by a user device comprising one or more computer processors configured to execute specific instructions,)
obtaining map data representing a map of a venue, wherein the user device is located within the venue)
displaying a user interface using the map data, wherein the user interface is configured to receive user input associated with the map; (Claim 1: displaying a user interface using the map data, wherein the user interface is configured to receive user input associated with the map )
receiving first input data representing user selection of a location of the user device on the map; (Claim 11: receiving first input data representing user selection of a location of the user device on the map)
generating location data representing the location based at least partly on the first input data; (Claim 11: generating location data representing the location)
generating recipient identifier data representing an identifier of a first recipient class to which the message is directed, wherein the first recipient class comprises a plurality of recipient devices located within the venue, and wherein the first recipient class is one of a plurality of recipient classes selectable via the user interface; (Claim 11: generating recipient identifier data representing an identifier of a first recipient class to which the message is directed, wherein the first recipient class comprises a plurality of recipient devices located within the venue) or 
(Claim 1: generate recipient identifier data representing an identifier of a first recipient class to which the message is directed, wherein the first recipient class comprises a plurality of recipient devices located within the venue, and wherein the first recipient class is one of a plurality of recipient classes selectable via the user interface)
generating a message container comprising the location data and the recipient identifier data; (Claim 11: generating a first message container comprising the location data, the message data, and the recipient identifier data)
identifying a fourth user device in communication with the user device, wherein the fourth user device is configured to determine whether to relay message containers to recipient devices,)
sending the message container to the recipient device via the second user device. (Claim 14: wherein the first message container is sent from the user device to the recipient device via the fourth user device)

Same rationales apply to rejection of independent claims 28 and 35. Claims 1 and 4 of U.S. Patent No. 10931616 teach claim 28 of the instant application. Claims 1 and 4 of U.S. Patent No. 10931616 teach claim 35 of the instant application.

Claims 22-27 of the instant application are dependent claims of independent claim 21. Claim 12 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 22 of the instant application. Claim 15 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 23 of the instant application. Claim 11 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 24 of the instant application. Claim 11 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 25 of the instant application. Claim 16 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 26 of the instant application. Claim 17 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 27 of the instant application.



Claims 36-40 of the instant application are dependent claims of independent claim 35. Claim 2 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 36 of the instant application. Claim 5 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 37 of the instant application. Claim 1 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 38 of the instant application. Claim 1 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 39 of the instant application. Claim 6 of U.S. Patent No. 10931616 B2 teaches each and every limitation recited in claim 40 of the instant application.

Claim 41 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10931616 in view of Werbitt (US 20110173092 A1).
Regarding claim 41, claim 1 of U.S. Patent No. 10931616 teaches the method of claim 21.

Werbitt teaches wherein generating the location data comprises generating objective location information based on one or more coordinates associated with the location of the computing device on the map. ([0136]: Display screen may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)The definition of “coordinate” is some kind information to indicate the position.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include above limitations into Claim 1 of U.S. Patent No. 10931616. One would have been motivated to do so because it is common practice in the art to use one or more coordinates to indicate a position/location for accuracy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, 28, 33, 35, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (US 20110173092 A1) in view of Pace (US 20020058550 A1).
Regarding claim 21, Werbitt teaches a computer-implemented method comprising: as implemented by a user device comprising one or more computer processors configured to execute specific instructions,
obtaining map data representing a map of a venue, wherein the user device is located within the venue; ([0140]: Display screen 1000 may include a map 1002 associated with resort.)
displaying a user interface using the map data, wherein the user interface is configured to receive user input associated with the map; ([0016]: The portable patron units enable patrons to interact, order items, request services, browse information associated with the resort and/or other information, wirelessly. [0035]: Portable patron unit, referred to generally as reference number 102, is provided to a patron to use at resort 101 while at a pool, beach, spa, deck, lounge, or any other areas associated with resort 101.)
receiving first input data representing user selection of a location of the user device on the map; ([0038]-[0039]: The user interface may enable patrons to rapidly order standard menu items. A patron may also use portable patron unit to page a staff member, to receive personal attention from the staff member, request immediate delivery of a bill, etc. [0136]: Display screen may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)
generating location data representing the location based at least partly on the first input data; ([0116]: display screen provides a user selectable menu, which enables the patron to preview, correct or change selected items before actual submission of the order. [0136]: Display 
generating recipient identifier data representing an identifier of a first recipient class to which the message is directed, wherein the first recipient class comprises a plurality of recipient devices located within the venue, and wherein the first recipient class is one of a plurality of recipient classes selectable via the user interface; ([0038]-[0039]: The user interface may enable patrons to rapidly order standard menu items. A patron may also use portable patron unit to page a staff member, to receive personal attention from the staff member, request immediate delivery of a bill, etc.)
generating a message container comprising the location data and the recipient identifier data; and sending the message container to the recipient. ([0116]: Patron unit enables the patron to preview, correct or change selected items before actual submission of the order/service request. [0136]: Staff unit receives order/service request from Patron, display screen 900 may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)
Werbitt does not explicitly disclose identifying a second user device in communication with the user device, wherein the second user device is configured to determine whether to relay message containers to recipient devices; and sending the message container to the recipient device via the second user device.
However, Pace teaches identifying a second user device in communication with the user device, ([0110]: the RBDS may be coupled to a monitoring terminal (e.g. second user device), which may be disposed in a supervisor's office, the cashier's cage, or in any convenient location. 
wherein the second user device is configured to determine whether to relay message containers to recipient devices; and ([0110]: The monitoring terminal allows a supervisor to monitor the status of the system and visually identify service events that are in need of immediate servicing. The monitoring terminal is used to page service attendants. [0031]: the RBDS, using geographical travel data within its rules, determines which service attendants from which other service areas to page)
sending the message container to the recipient device via the second user device. ([0023]: A paging system receives and transmits pages to and from service attendants. Service attendants use the pagers to indicate whether they can service an event, and optionally to send pages indicating the status of the service, such as that the service is completed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is desirable to provide a system and methodology of service that combines the features of the paging and dispatch system while adding functionality that more closely ties in to the incentive programs used by the casino (or other business) to differentiate its patrons. It is also desirable to provide systems and methodology of service delivery that scheduling services to patrons of a business in consideration of factors such as the availability of service attendants and the value of the patron to the business. As taught by Pace, [0003]-[0015].

Regarding claim 26, Werbitt and Pace teach the method of claim 21.

to present data from the second message container based at least partly on an identifier registered to the user device satisfying a criterion with respect to data associated with the second message container. ([0136]: Staff unit receives order/service request from Patron, display screen 900 may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)

Regarding claim 28, Werbitt teaches Non-transitory computer-readable storage having stored thereon executable instructions configured to cause a user device to at least:
obtain map data representing a map of a venue, wherein the user device is located within the venue; ([0140]: Display screen 1000 may include a map 1002 associated with resort.)
display a user interface using the map data, wherein the user interface is configured to receive user input associated with the map; ([0016]: The portable patron units enable patrons to interact, order items, request services, browse information associated with the resort and/or other information, wirelessly. [0035]: Portable patron unit, referred to generally as reference number 102, is provided to a patron to use at resort 101 while at a pool, beach, spa, deck, lounge, or any other areas associated with resort 101.)
receive first input data representing user selection of a location of the user device on the map; ([0038]-[0039]: The user interface may enable patrons to rapidly order standard menu items. A patron may also use portable patron unit to page a staff member, to receive personal at a pool or in a restaurant or any other location information).)
generate location data representing the location based at least partly on the first input data; ([0116]: display screen provides a user selectable menu, which enables the patron to preview, correct or change selected items before actual submission of the order. [0136]: Display screen may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)
generate recipient identifier data representing an identifier of a first recipient class to which the message is directed, wherein the first recipient class comprises a plurality of recipient devices located within the venue, and wherein the first recipient class is one of a plurality of recipient classes selectable via the user interface; ([0038]-[0039]: The user interface may enable patrons to rapidly order standard menu items. A patron may also use portable patron unit to page a staff member, to receive personal attention from the staff member, request immediate delivery of a bill, etc.)
generate a message container comprising the location data and the recipient identifier data; and send the message container to the recipient. ([0116]: Patron unit enables the patron to preview, correct or change selected items before actual submission of the order/service request. [0136]: Staff unit receives order/service request from Patron, display screen 900 may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)

However, Pace teaches identify a second user device in communication with the user device, ([0110]: the RBDS may be coupled to a monitoring terminal (e.g. second user device), which may be disposed in a supervisor's office, the cashier's cage, or in any convenient location. This terminal allows a supervisor to monitor the status of the system and visually identify service events that are in need of immediate servicing.
wherein the second user device is configured to determine whether to relay message containers to recipient devices; and ([0110]: The monitoring terminal allows a supervisor to monitor the status of the system and visually identify service events that are in need of immediate servicing. The monitoring terminal is used to page service attendants. [0031]: the RBDS, using geographical travel data within its rules, determines which service attendants from which other service areas to page)
send the message container to the recipient device via the second user device. ([0023]: A paging system receives and transmits pages to and from service attendants. Service attendants use the pagers to indicate whether they can service an event, and optionally to send pages indicating the status of the service, such as that the service is completed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is desirable to provide a system and methodology of service that combines the features of the paging and dispatch system while adding functionality that 

Regarding claim 33, Werbitt and Pace teach the non-transitory computer-readable storage of claim 28.
Werbitt teaches to determine, in response to receiving a second message container from a third user device, ([0040]: Portable staff unit may display information on patrons, including order status, which then can be used to service the patrons effectively and efficiently.)
to present data from the second message container based at least partly on an identifier registered to the user device satisfying a criterion with respect to data associated with the second message container. ([0136]: Staff unit receives order/service request from Patron, display screen 900 may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)

Regarding claim 35, Werbitt teaches a computing device comprising: computer-readable memory storing executable instructions; and one or more processors in communication with the computer-readable memory and configured by the executable instructions to at least:
obtain map data representing a map of a venue, wherein the user device is located within the venue; ([0140]: Display screen 1000 may include a map 1002 associated with resort.)

receive first input data representing user selection of a location of the user device on the map; ([0038]-[0039]: The user interface may enable patrons to rapidly order standard menu items. A patron may also use portable patron unit to page a staff member, to receive personal attention from the staff member, request immediate delivery of a bill, etc. [0136]: Display screen may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)
generate location data representing the location based at least partly on the first input data; ([0116]: display screen provides a user selectable menu, which enables the patron to preview, correct or change selected items before actual submission of the order. [0136]: Display screen may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)
generate recipient identifier data representing an identifier of a first recipient class to which the message is directed, wherein the first recipient class comprises a plurality of recipient devices located within the venue, and wherein the first recipient class is one of a plurality of recipient classes selectable via the user interface; ([0038]-[0039]: The user interface may enable patrons to rapidly order standard menu items. A patron may also use portable patron unit to page a staff member, to receive personal attention from the staff member, request immediate delivery of a bill, etc.)
generate a message container comprising the location data and the recipient identifier data; and send the message container to the recipient. ([0116]: Patron unit enables the patron to preview, correct or change selected items before actual submission of the order/service request. [0136]: Staff unit receives order/service request from Patron, display screen 900 may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)
Werbitt does not explicitly disclose identify a second user device in communication with the user device, wherein the second user device is configured to determine whether to relay message containers to recipient devices; and send the message container to the recipient device via the second user device.
However, Pace teaches identify a second user device in communication with the user device, ([0110]: the RBDS may be coupled to a monitoring terminal (e.g. second user device), which may be disposed in a supervisor's office, the cashier's cage, or in any convenient location. This terminal allows a supervisor to monitor the status of the system and visually identify service events that are in need of immediate servicing.
wherein the second user device is configured to determine whether to relay message containers to recipient devices; and ([0110]: The monitoring terminal allows a supervisor to monitor the status of the system and visually identify service events that are in need of immediate servicing. The monitoring terminal is used to page service attendants. [0031]: the RBDS, using geographical travel data within its rules, determines which service attendants from which other service areas to page)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is desirable to provide a system and methodology of service that combines the features of the paging and dispatch system while adding functionality that more closely ties in to the incentive programs used by the casino (or other business) to differentiate its patrons. It is also desirable to provide systems and methodology of service delivery that scheduling services to patrons of a business in consideration of factors such as the availability of service attendants and the value of the patron to the business. As taught by Pace, [0003]-[0015].

Regarding claim 40, Werbitt and Pace teach the computing device of claim 35.
Werbitt teaches to determine, in response to receiving a second message container from a third user device, ([0040]: Portable staff unit may display information on patrons, including order status, which then can be used to service the patrons effectively and efficiently.)
to present data from the second message container based at least partly on an identifier registered to the user device satisfying a criterion with respect to data associated with the second message container. ([0136]: Staff unit receives order/service request from Patron, display screen 900 may include information identifying the patron (902), such as the patron's name, 

Regarding claim 41, Werbitt and Pace teach the method of claim 21.
Werbitt teaches wherein generating the location data comprises generating objective location information based on one or more coordinates associated with the location of the computing device on the map. ([0136]: Display screen may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).)The definition of “coordinate” is some kind information to indicate the position.

Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (US 20110173092 A1) in view of Pace (US 20020058550 A1), and further in view of Myles (US 20150331881 A1).
Regarding claim 22, Werbitt and Pace teach the method of claim 21.
Werbitt does not explicitly disclose generating time stamp data representing a time associated with generation of the message container; and including the time stamp data in the message container, wherein the message container expires a threshold period of time after the time represented by the time stamp data.
However, Myles teaches generating time stamp data representing a time associated with generation of the message container; and ([0041]: As indicated by timestamp, message was received on May 1.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because some of the messages a user receives can involve an expiration date. As used herein, an “expiration date” of a message refers to a date (or more specific time) after which the information contained in the message loses its relevance or importance. As taught by Myles, [0003].

Regarding claim 36, Werbitt and Pace teach the computing device of claim 35.
Werbitt does not explicitly disclose generate time stamp data representing a time associated with generation of the message container; and include the time stamp data in the message container, wherein the message container expires a threshold period of time after the time represented by the time stamp data.
However, Myles teaches generate time stamp data representing a time associated with generation of the message container; and ([0041]: As indicated by timestamp, message was received on May 1.)
include the time stamp data in the message container, wherein the message container expires a threshold period of time after the time represented by the time stamp data. ([0005]: automatically expired from the inbox (e.g., by deleting the message) once the expiration date has passed.)
.

Claims 23, 27, 30, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (US 20110173092 A1) in view of Pace (US 20020058550 A1), and further in view of Tamura (US 20010029430 A1).
Regarding claim 23, Werbitt and Pace teach the method of claim 21.
Werbitt teaches determining the location of the user device within the venue based at least partly on output of a location determination component of the user device. (Fig. 2 and 3: Location module 231 and 331.)
Werbitt does not explicitly disclose presenting a user-movable display object on the map representing the location of the user device.
However, Tamura teaches presenting a user-movable display object on the map representing the location of the user device. ([0009]: When the orientation is changed by the movement of the portable terminal device, the map information is rotated by the display processing means, and the present position of the portable terminal device is displayed on the display portion of the positional information display means so that the forward moving direction is always directed toward the predetermined specific direction within the plane of the display portion.)


Regarding claim 27, Werbitt and Pace teach the method of claim 21.
Werbitt teaches presenting a visual indicator of a second location of the third user device based at least partly on location data from the second message container. 
Werbitt does not explicitly disclose determining that an orientation of the user device with respect to the second location has changed; and updating presentation of the visual indicator to reflect the location of the third user device with respect to the user device.
However, Tamura teaches determining that an orientation of the user device with respect to the second location has changed; and updating presentation of the visual indicator to reflect the location of the third user device with respect to the user device. ([0009]: When the orientation is changed by the movement of the portable terminal device, the map information is rotated by the display processing means, and the present position of the portable terminal device is displayed on the display portion of the positional information display means so that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is difficult that the conventional position display system is applied to the portable terminal device, in particular, a portable telephone. It is desirable for an invention to provide a positional information display system which is capable of displaying the present position of a user together with map information on a small-sized portable terminal device, mainly on a portable telephone, displays the map information in such a manner that the map information rotates with the orientation movement of the portable terminal device and the forward moving direction of the portable terminal device is always directed to a predetermined specific direction within the plane of the display portion. As taught by Tamura, [0007-[0008].

Regarding claim 30, Werbitt and Pace teach the non-transitory computer-readable storage of claim 28.
Werbitt teaches determine the location of the user device within the venue based at least partly on output of a location determination component of the user device. (Fig. 2 and 3: Location module 231 and 331.)
Werbitt does not explicitly disclose present a user-movable display object on the map representing the location of the user device.
However, Tamura teaches present a user-movable display object on the map representing the location of the user device. ([0009]: When the orientation is changed by the movement of the portable terminal device, the map information is rotated by the display processing means, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is difficult that the conventional position display system is applied to the portable terminal device, in particular, a portable telephone. It is desirable for an invention to provide a positional information display system which is capable of displaying the present position of a user together with map information on a small-sized portable terminal device, mainly on a portable telephone, displays the map information in such a manner that the map information rotates with the orientation movement of the portable terminal device and the forward moving direction of the portable terminal device is always directed to a predetermined specific direction within the plane of the display portion. As taught by Tamura, [0007-[0008].

Regarding claim 34, Werbitt and Pace teach the non-transitory computer-readable storage of claim 33.
Werbitt teaches present a visual indicator of a second location of the third user device based at least partly on location data from the second message container. 
Werbitt does not explicitly disclose determine that an orientation of the user device with respect to the second location has changed; and update presentation of the visual indicator to reflect the location of the third user device with respect to the user device.
However, Tamura teaches determine that an orientation of the user device with respect to the second location has changed; and update presentation of the visual indicator to reflect the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is difficult that the conventional position display system is applied to the portable terminal device, in particular, a portable telephone. It is desirable for an invention to provide a positional information display system which is capable of displaying the present position of a user together with map information on a small-sized portable terminal device, mainly on a portable telephone, displays the map information in such a manner that the map information rotates with the orientation movement of the portable terminal device and the forward moving direction of the portable terminal device is always directed to a predetermined specific direction within the plane of the display portion. As taught by Tamura, [0007-[0008].

Regarding claim 37, Werbitt and Pace teach the computing device of claim 35.
Werbitt teaches determine the location of the user device within the venue based at least partly on output of a location determination component of the user device. (Fig. 2 and 3: Location module 231 and 331.)
Werbitt does not explicitly disclose present a user-movable display object on the map representing the location of the user device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is difficult that the conventional position display system is applied to the portable terminal device, in particular, a portable telephone. It is desirable for an invention to provide a positional information display system which is capable of displaying the present position of a user together with map information on a small-sized portable terminal device, mainly on a portable telephone, displays the map information in such a manner that the map information rotates with the orientation movement of the portable terminal device and the forward moving direction of the portable terminal device is always directed to a predetermined specific direction within the plane of the display portion. As taught by Tamura, [0007-[0008].

Claims 24-25, 31-32, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Werbitt (US 20110173092 A1) in view of Pace (US 20020058550 A1), and further in view of Mittal (US 20040254990 A1).
Regarding claim 24, Werbitt and Pace teach the method of claim 21.
Werbitt and Pace do not explicitly disclose the first user device to determine, in response to receiving a third message container, to forward the third message container to a third user 
However, Mittal teaches the first user device to determine, in response to receiving a third message container, to forward the third message container to a third user device based at least partly on the identifier registered to the first user device failing to satisfy a criterion with respect to the second recipient class. ([0007]: If the sender is an unknown sender, a knock notification message is forwarded to another destination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt and Pace to include above limitations. One would have been motivated to do so because it is desirable to forward a message received from unknown sender to System/Security administrator for alert/verification/investigation.

Regarding claim 25, Werbitt, Pace and Mittal teach the method of claim 24.
Werbitt does not explicitly disclose preventing presentation, by the user device, of data from the second message container based at least partly on the identifier registered to the user device failing to satisfy the criterion with respect to the data associated with the second message container.
However, Mittal teaches preventing presentation, by the user device, of data from the second message container based at least partly on the identifier registered to the user device failing to satisfy the criterion with respect to the data associated with the second message container. ([0007]: If the sender is an unknown sender, a knock notification message is forwarded to another destination.)


Regarding claim 31, Werbitt and Pace teach the non-transitory computer-readable storage of claim 28.
Werbitt and Pace do not explicitly disclose the first user device to determine, in response to receiving a third message container, to forward the third message container to a third user device based at least partly on the identifier registered to the first user device failing to satisfy a criterion with respect to the second recipient class.
However, Mittal teaches the first user device to determine, in response to receiving a third message container, to forward the third message container to a third user device based at least partly on the identifier registered to the first user device failing to satisfy a criterion with respect to the second recipient class. ([0007]: If the sender is an unknown sender, a knock notification message is forwarded to another destination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt and Pace to include above limitations. One would have been motivated to do so because it is desirable to forward a message received from unknown sender to System/Security administrator for alert/verification/investigation.


Werbitt does not explicitly disclose preventing presentation, by the user device, of data from the second message container based at least partly on the identifier registered to the user device failing to satisfy the criterion with respect to the data associated with the second message container.
However, Mittal teaches preventing presentation, by the user device, of data from the second message container based at least partly on the identifier registered to the user device failing to satisfy the criterion with respect to the data associated with the second message container. ([0007]: If the sender is an unknown sender, a knock notification message is forwarded to another destination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is desirable to forward a message received from unknown sender to System/Security administrator for alert/verification/investigation without opening it. Message from unknown sender can be harmful.

Regarding claim 38, Werbitt and Pace teach the computing device of claim 35.
Werbitt and Pace do not explicitly disclose the first user device to determine, in response to receiving a third message container, to forward the third message container to a third user device based at least partly on the identifier registered to the first user device failing to satisfy a criterion with respect to the second recipient class.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt and Pace to include above limitations. One would have been motivated to do so because it is desirable to forward a message received from unknown sender to System/Security administrator for alert/verification/investigation.

Regarding claim 39, Werbitt, Pace and Mittal teach the computing device of claim 38.
Werbitt does not explicitly disclose preventing presentation, by the user device, of data from the second message container based at least partly on the identifier registered to the user device failing to satisfy the criterion with respect to the data associated with the second message container.
However, Mittal teaches preventing presentation, by the user device, of data from the second message container based at least partly on the identifier registered to the user device failing to satisfy the criterion with respect to the data associated with the second message container. ([0007]: If the sender is an unknown sender, a knock notification message is forwarded to another destination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werbitt to include above limitations. One would have been motivated to do so because it is desirable to forward a message received from unknown .

Response to Arguments
Applicant's request, see page 8, filed 01/04/2022, with respect to the Double Patenting rejection(s) of claims 21-40 to be held in abeyance until allowable subject matter is identified is acknowledged.  The double patenting rejection is updated in view of the amendment.
Applicant's arguments, see pages 8-12, filed 01/04/2022, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pages 8-10, applicant submits that prior art of record fail to teach the amended independent claim 21, especially Werbitt fail to teach “receiving first input data representing user selection of a location of the user device on the map; generating location data representing the location based at least partly on the first input data”. 
In response to applicant’s arguments, it is noted the claim language “receiving first input data representing user selection of a location of the user device on the map” under the BRI can be interpreted as receiving input data representing user location on the map selected by user by any mean, it does not limiting to user click on the map interface to select a location within the map. If the claim is intended to the first input data is generated by a user click on the map interface to select a location within the map, claim language should be amended accordingly. Werbitt discloses in [0136] that “Display screen may include information identifying the patron (902), such as the patron's name, room number, and seat-number (such as at a pool or in a restaurant or any other location information).” which user can select to send to staff member as a service request/message, the seat-number (such as at a pool or in a restaurant or any other 
Same rationales apply to arguments regarding independent claim 28 and 35. Same rationales apply to arguments regarding the dependent claims of the independent claims 21, 28 and 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZI YE/Primary Examiner, Art Unit 2455